—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Berger-man, J.), entered April 18, 2000, which granted the motion of the defendant Sawmill Construction Corp., and the separate motion of the defendants Richard A. Schnapper and Keri L. Schnapper for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
*586We agree with the Supreme Court that the defendants had no duty to warn since the condition which allegedly caused the plaintiff to fall was readily observable by the reasonable use of one’s senses (see, Casamassa v Waldbaum’s Inc., 276 AD2d 659; Tarrazi v 2025 Richmond Ave. Assocs., 260 AD2d 468; Campanaro v Arizona Lipnob Estates, 259 AD2d 581; Arthur v New York City Hous. Auth., 14 AD2d 519, affd 12 NY2d 982). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.